Citation Nr: 0505390	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  00-23 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, claimed as hypertension and coronary artery disease.

2.  Entitlement to a compensable evaluation for pterygium of 
the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to April 
1966 and from February 1969 to June 1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2.  Cardiovascular disease, including hypertension and 
coronary artery disease was not present in service or 
manifested within one year of discharge, and is not shown to 
be related to service.

3.  The veteran's pterygium of the right eye is not shown to 
cause any vision loss other than occasional blurring after 
taking blood pressure medication. 


CONCLUSION OF LAW

1.  Cardiovascular disease, to include hypertension and 
coronary artery disease was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2004).

2.  The criteria for a compensable disability evaluation for 
the veteran's pterygium of the right eye have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a Diagnostic 
Code 6034 (2004)..

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
Additionally, VA must notify the veteran of what is necessary 
for his claim to be granted and must ask the veteran to 
submit all available evidence.

The Statement of the Case (SOC) dated in October 2000 and the 
Supplemental Statements of the Case (SSOCs) dated in December 
2000, and September 2004 advised the veteran of the laws and 
regulations pertaining to his claims.  This document informed 
the veteran of the evidence of record and explained the 
reasons and bases for denial.  The veteran was specifically 
informed that his claim for service connection for 
cardiovascular disease was being denied because there was no 
medical evidence that linked  cardiovascular disease, 
including hypertension or coronary artery disease to service.  
The veteran was also informed that his claim for a 
compensable rating for pterygium of the right eye was being 
denied because there was no medical evidence that he suffered 
a loss of vision associated with this disability.  The SOC 
and SSOCs made it clear to the veteran that in order to 
prevail on his claims, he needed to present evidence that his 
cardiovascular disease is related to service or that his 
pterygium of the right eye has caused some loss of vision.  
The RO sent a letter dated in February 2004 that told the 
veteran about the VCAA and informed him what evidence the RO 
would obtain and what he needed to do.  This letter asked the 
veteran to provide any evidence he had.  The RO obtained 
service medical records, and VA treatment records.  The 
veteran was scheduled for a VA examination but he did not 
report for the examination.  The veteran has not indicated 
any other evidence is available.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In the present case, a substantially complete application was 
received in June 1999.  Thereafter, the claims were denied in 
a rating decision dated April 2000.  The RO sent a letter 
related to the VCAA and the duty to assist to the appellant 
in February 2004.  This notification was well after the April 
2000 rating decision.  Only after that rating action was 
promulgated did the AOJ provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.").

There is no basis in this case for concluding that harmful 
error occurs simply because the claimant received VCAA notice 
after an initial adverse adjudication.  Prior to the 
certification of the appeal to the Board, the RO did conduct 
a de novo review of the appellant's claim after the February 
2004 letter.  See, SSOC issued to the appellant in September 
2004.  In reviewing AOJ determinations on appeal, the Board 
is required to review the evidence of record on a de novo 
basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C.A. § 7104(a), all 
questions in a matter which under 38 U.S.C.A. § 511(a) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See, 38 C.F.R. § 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also, 38 C.F.R. § 20.1102 (harmless 
error).  With respect to the question of development it must 
be stressed that accrued benefits cases must be adjudicated 
on the basis of the evidence of record (either actually or 
constructively) at the time of the veteran's death.  
38 U.S.C.A. § 5121.  Thus, no development at this time could 
possibly change the disposition of this case.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in February 2004 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit argument in support of his claim, and 
to respond to VA notices.  Therefore, notwithstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing her claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is no reasonable possibility that any further assistance 
would aid the appellant in substantiating the claim, the VCAA 
does not require further assistance.  Wensch v. Principi, 15 
Vet App 362 (2001); Dela Cruz; see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  Certain 
specified chronic diseases such as cardiovascular-renal 
disease, including hypertension, may be presumed to have been 
incurred in service if manifested to a degree of 10 per cent 
or more within one year of separation from service, the 
absence of any findings of such disease during service 
notwithstanding.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309 (2004)

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records are negative for any 
mention of cardiovascular disease including hypertension or 
coronary artery disease.  The veteran's blood pressure was 
130/70 on his separation examination.  There is also no 
indication of cardiovascular disease or hypertension within 
one year of discharge.  The VA treatment records do not 
suggest any link to service for the veteran's hypertension or 
other cardiovascular disease.  He is being treated for the 
high blood pressure but it is not shown to be linked to 
service.  The veteran did not report for a scheduled VA 
examination.

Based on the above, the Board finds that service connection 
is not warranted for cardiovascular disease to include 
hypertension or coronary artery disease.  There is no 
indication of a link to service for cardiovascular disease or 
any type.  The veteran's blood pressure was 130/70 at the 
time of his discharge and there was no cardiovascular disease 
or hypertension manifested within one year of discharge.  
None of the medical evidence suggests any link to service.  
There are no medical records showing any cardiovascular 
disease in service and no indication of a link to service.  
The Board acknowledges the veteran's belief that his 
cardiovascular disease, to include hypertension or coronary 
artery disease are related to service, but as a layperson, 
the veteran is not competent to testify to a medical 
diagnosis or etiology.  See, Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, service connection is not 
warranted for this disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.309 (2004).  

III.  Increased evaluation for pterygium of the right eye

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  
  
Under the regulations pterygium is rated based on loss of 
vision.  38 C.F.R. § 4.84a, Diagnostic Code 6034 (2004).  

There is no medical evidence in the claims folder that there 
is any loss of vision associated with the veteran's pterygium 
of the right eye.  The VA treatment notes indicate the 
veteran's history of pterygium but the only symptom noted is 
occasional blurring of vision after taking medication for 
high blood pressure.  None of the treatment notes suggest any 
loss of vision associated with pterygium of the right eye.  
The veteran was scheduled for a VA examination but did not 
report.  There is no basis for a compensable rating for 
pterygium of the right eye.  Id.

The RO has not expressly considered referral of the case to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The criterion for such an award 
is a finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence does not suggest that the 
veteran's pterygium of the right eye has caused marked 
employment interference or requires frequent medical 
treatment.  There is no evidence suggesting that the veteran 
has been hospitalized specifically for that condition.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  VAOPGCPREC. 6-96 
(1996).

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a compensable rating for pterygium of the 
right eye..


ORDER

Entitlement to service connection for cardiovascular disease, 
to include hypertension and coronary artery disease is 
denied.

Entitlement to a compensable evaluation for pterygium of the 
right eye is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


